DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Arguments
Applicant's arguments filed 11/30/2020 have been fully considered but they are not persuasive. 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
In this case, applicant main argument is that Tayrani does not disclose "an adjustable" splitter, the examiner respectfully disagrees. In this case as interpreted by one of ordinary skill in the art the splitter of the prior art is connected  and RF/DC rectifier 74 and voltage controlled oscillator 88. Before the splitter 58 splits the power a decision is made if a match between the recovered address code and the identity code occurs in . 
Therefore it can be seen clearly when considering the highlighted features above that in fact the splitter adjust, applicant has not recited a particular portion or proportion of splitting thus the prior art teaches the claimed invention as currently presented. 
All other arguments are considered but not found persuasive. 
In order to expedite the prosecution of this application, the examiner recommends the applicant to amend the claims by including structural components that are different from the prior art applied in order to distinguish the claim invention from the prior art of record. This action is made final.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16, 18,19, 21, 22 and 23 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Tayrani (US 2010/0231382).
With reference to claim 16 Tayrani teaches a device comprising (Fig. 3): an antenna adapted to receive an RF signal comprising modulated data (Fig. 3: 56 para 0027); a controller (Fig. 3: 78); an adjustable splitter/coupler adapted to split the received RF signal into first and second portions in accordance with a value said adjustable splitter/coupler receives from the controller (Fig. 3: 58 para 0027), wherein said value is defined by a target data rate (para 0028 ); a receiver adapted to demodulate the data from the first portion of the RF signal (Fig. 3: 62);  and a power recovery unit adapted to convert the second portion of the RF signal to a DC power to power the device (Fig. 3: 74 para 0028).
With reference to claim 18 Tayrani teaches a device comprising (Fig. 3): an antenna adapted to receive an RF signal comprising modulated data (Fig. 3: 56 para 0027); a controller (Fig. 3: 78); an adjustable splitter/coupler adapted to split the received RF signal into first and second portions in accordance with a value said adjustable splitter/coupler receives from the controller (Fig. 3: 58 para 0027), wherein said value is defined by a DC power requirement of the device (para 0028 ); a receiver adapted to demodulate the data from the first portion of the RF signal (Fig. 3: 62); and a power recovery unit adapted to convert the second portion of the RF signal to a DC power to power the device (Fig. 3: 74 para 0028).
With reference to claim 19 Tayrani teaches a method comprising: receiving an RF signal via an antenna; splitting via an adjustable splitter the received RF signal into first and second portions in accordance with a received value, wherein said value is 
With reference to claim 21 Tayrani teaches a method comprising: receiving an RF signal via an antenna;, splitting via an adjustable splitter the received RF signal into first and second portions in accordance with a received value, wherein said value is defined by a DC power requirement; demodulating via a receiver, the data from the first portion of the RF signal; and converting via a power recovery unit the second portion of the RF signal to a DC power (Please see rejection of claims 16 and 18 ).
With reference to claim 22 Tayrani teaches wherein said device is a mobile device (para 0021 transponder units 3).  
With reference to claim 23 Tayrani teaches wherein said device is a mobile device (para 0021 transponder units 3).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see PTO-892.
The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply. Applicant, in preparing the response, should consider fully the entire reference as 
Therefore, in order to expedite the prosecution of this application, the examiner recommends the applicant to amend the claims by including structural components that are different from the prior art applied in order to distinguish the claim invention from the prior art of record.
Note to Applicant Regarding Claim Interpretation: the words "configured to," "for," and " adapted to" in an apparatus claim, as recited in his case, is often indicative of intended use/functional language and does not require that reference explicitly teach the intended use of the element. A recitation of intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, hence it meets the claim. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571) 272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ELIM ORTIZ/Examiner, Art Unit 2836
February 24, 2021

/REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836